United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3610
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Jose Jesus Castillo-Gudino,             *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                              Submitted: November 27, 2007
                                 Filed: November 30, 2007
                                  ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Jose Castillo-Gudino (Castillo-Gudino) appeals the 27-month prison sentence
the district court1 imposed following Castillo-Gudino’s guilty plea to a charge of re-
entering the United States after being deported following a felony conviction for
operating a vehicle while intoxicated, in violation of 8 U.S.C. § 1326(a) and (b)(1).
Castillo-Gudino’s counsel moved to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing the sentence is greater than necessary,
because (1) the sentence was imposed in addition to the revocation sentence Castillo-

      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
Gudino received when his supervised release on a prior conviction for illegal re-entry
was revoked; (2) Castillo-Gudino has struggled with alcoholism; and (3) the time
Castillo-Gudino spent in detention with immigration authorities will not be credited
toward his sentence.

       We conclude the sentence, imposed within the uncontested Guidelines range,
is not unreasonable: nothing in the record suggests the court overlooked a significant
factor, gave significant weight to an improper factor, or made a clear error of
judgment in weighing the appropriate factors. See Rita v. United States, 127 S. Ct.
2456, 2462-68 (2007) (allowing appellate presumption of reasonableness for within
Guidelines range sentences); United States v. Haack, 403 F.3d 997, 1003-04 (8th Cir.
2005) (stating the factors used to review a sentence for reasonableness); see also
U.S.S.G. § 5G1.3(c) & cmt. n.3(C) (in relevant part, addressing sentencing when the
defendant commits the instant offense while on supervised release for another
offense).

      Finally, after reviewing the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), we find no nonfrivolous issues. We grant counsel leave to
withdraw, and we affirm.
                        ______________________________




                                         -2-